Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 3/15/22 have been fully considered and entered. Claims 1-3 have been canceled. Claims 11-12 have been added as requested. Applicant’s amendment to the specification is found sufficient to overcome the objection set forth in the action dated 9/16/22. As such, this objection is hereby withdrawn. Applicant’s cancelation of claims 1-3 renders the statutory double patenting rejections set forth in the action dated 9/16/22 moot. As such, these rejections are hereby withdrawn.

Terminal Disclaimer
2.	The terminal disclaimer filed on 3/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10612187 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the non-statutory double patenting rejections set forth in the action dated 9/16/22 are hereby withdrawn. 

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 4-12.
	With regard to independent claim 4, there is no known prior art which teach or fairly suggest the claimed process for obtaining the coated staple fibers. Claims 5-12 are allowable as they depend either directly or indirectly from independent claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789